DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Procedural Summary
This is responsive to the claims filed 01/27/2021. 
The Examiner acknowledges the preliminary amendment filed on 01/27/2021 in which amendments to the claims were submitted. 
Claims 1-20 are pending. 
Applicant’s IDS submission is acknowledged and provided herewith. 
The Drawings filed on 06/12/2020 are noted. 
Specification
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “a display device mounted to the cabinet” and “a game control unit including a processor programmed to execute an algorithm …” in claims 1 and 9.  Each of these claims utilize a generic placeholder (e.g., “display device” and “a game control unit”) modified by functional language which is not modified by sufficient structure, material, or acts.  For at least these reasons, the discussed limitations have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. §112, sixth paragraph.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to grouping of abstract ideas without significantly more. The claims recites a grouping of abstract ideas such as a certain method of organizing human activity and mental processes including “displaying a feature game on the display device including a bonus credit meter displaying a credit balance and a plurality of reels displaying a plurality of symbols; initiating an instance of the feature game by spinning and stopping the plurality of reels to display an outcome of the feature game;  detecting one or more credit prize symbols appearing in the outcome of the feature game and responsively increasing the credit balance of the bonus credit meter based on an amount of credits associated with each of the one or more credit prize symbols appearing in the outcome of the feature game; and detecting a reset 
This judicial exception is not integrated into a practical application because the additional limitations including “a display device mounted to the cabinet” and “a game control unit including a processor programmed to execute an algorithm including the steps of…” amounts to mere extra solution activity, invoking general components of a computer, and/or a technological environment in which to implement the abstract idea which does not integrate the claim into a practical application (see MPEP 2106.05 (f), (g), (h)). 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because “a gaming machine” comprising “a display device mounted to the cabinet”, and “a game control unit including a processor” recite general components performing ordinary and routine functions in the gaming arts.  For instance, Vancura (US 2010/0029381) discloses conventional game machine devices include a display, a memory device, a game control unit (e.g., processor) to execute a reel game (see Vancura – 0008, 0037-0040).  For at least these reasons, the additional elements do not amount to an inventive concept and the claims recite an abstract idea without significantly more.
Prior Art Rejections

Regarding Independent Claims 1, 9, and 17, it recites the following: 
1. (Currently Amended) A gaming machine, comprising:
a cabinet;
a display device mounted to the cabinet; and
a game control unit including a processor programmed to execute an algorithm including
the steps of:

initiating an instance of the feature game by spinning and stopping the plurality of reels to display an outcome of the feature game; 
detecting one or more credit prize symbols appearing in the outcome of the feature game and responsively increasing the credit balance of the bonus credit meter based on an amount of credits associated with each of the one or more credit prize symbols appearing in the outcome of the feature game; and
detecting a reset symbol appearing in the outcome of the feature game and responsively resetting the bonus credit meter to an initial credit balance for use with a subsequent instance of the feature game.
Upon conducting an updated search, and reviewing the claims of the parent application/patent, 10,733,845 B2, the closest prior art appears to be: U.S. Patent Application Publication 2004/0018874 A1 to Bonney et al. and U.S. Patent Application Publication 2003/0036418 A to Seelig et al. Seelig discloses a system and method for awarding prizes to a player. It discloses bonus game meter 19A displays the current value of any bonus won and during the bonus game, reel would spin and stop as controlled by the processor on one of the outcomes pointed to by indicator 35 (¶¶ 29, 31).  Bonney discloses a dynamic bonus limiting game feature in which during a bonus game with selectable game elements, it yields either a continue-feature outcome or a bonus-limiting outcome revealed upon selection. The symbols include continue-feature outcome may award a variable number of credits and allow the player to select another one of the selectable game elements.  On the other hand, the end-feature outcome may award a fixed number of credits and terminate play of the house repair game feature or a current phase of that feature.  The end-feature outcome may be represented by negative indicia such as the term "MONEY PIT", which ends the house repair game feature and 
However, Seelig and/or Bonney in combination or taken alone, does not disclose the features of “….detecting a reset symbol appearing in the outcome of the feature game and responsively resetting the bonus credit meter to an initial credit balance for use with a subsequent instance of the feature game” in combination with other limitations of the claim and “… wherein the processor is programmed to execute the algorithm including the steps of: detecting a collect symbol appearing in the outcome of the feature game and responsively increasing a primary credit meter a credit amount equal to the credit balance of the bonus credit meter.”  As such, for at least these reasons, Examiner has found these limitations of the claim are neither anticipated by nor obvious over the closest prior art. 

Conclusion
Claims 1-20 are examined above. 

The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure and is provided in the Notice of References cited. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUNA-KAY HALL whose telephone number is (571)270-1419.  The examiner can normally be reached on M-F 9:00AM-5:00PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571) 272-7673.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.N.H/Examiner, Art Unit 3715                                                                                                                                                                                                        /DAVID L LEWIS/Supervisory Patent Examiner, Art Unit 3715